Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/6/2022 has been entered. 
Claim Status
Claims 11-20 and 31-40 are pending.
Claims 1-10 and 21-30 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 9/6/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections in view of a new reference, US 2010/0013029 A1 to Chuang, see detail below.
Claim Objections
Claim 31 is objected to because of the following informalities:  it recites: “wherein a ration of the diameter …”.  The “ration” should be “ratio”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 and 31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, it recites the limitation "wherein the metal is in physical contact with the silicide layer".  There is insufficient antecedent basis for this limitation of “the silicide layer” in the claim. Therefore, it is rejected under 112(b). For the examination purpose, it is interpreted as "the first silicide layer ". 
Regarding claim 17-20 and 31, they are rejected under 112(b) due to their dependencies of claim 16.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, of record, hereinafter Chen) in view of Kota Oikawa, (US 2007/0181954 A1, of record, hereinafter Oikawa) and in further view of Harry Chuang et al., (US 2010/0013029 A1, hereinafter Chuang) and Sang-jine Park et al., (US 2018/0254246 A1, of record, hereinafter Park).
Regarding claim 11, Chen discloses a method of fabricating a semiconductor device, the method comprising: 
forming a source/drain region (epitaxy S/D region 56 in Fig. 12) on a fin structure (fin 46); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chen’s Fig. 12, annotated. 
forming, on the S/D region, a first silicide layer (silicide region 98); 
forming, on the first silicide layer, a metal contact (conductive feature 90) that comprises a first metal (metal material 100 of 90, described in [0038]), …; 
forming, on the metal contact, a second silicide layer (blocking region 130 comprising silicide described in [0050]) that comprises the first metal (100 of 90);
…
forming, on the second silicide layer (130), a via contact structure (conductive feature 140 in Fig. 13) that comprises a second metal (fill material 146 of 140, metal described in [0051]) …, wherein the second silicide layer (blocking region 130) blocks a diffusion of the first metal (100 of 90) in the metal contact (90) to the via contact structure (140), and wherein the second metal (146 of 140) is in physical contact with the second silicide layer (130).  
Chen does not expressly disclose wherein the first metal (100 of 90) is in physical contact with the first silicide layer (98); removing a portion of the second silicide layer (130); implanting the second silicide layer (130) with silicon; and the second metal (146 of 140) is different from the first metal (100 of 90),
However, in the same semiconductor device manufacturing field of endeavor, Oikawa discloses a contact plug 15 is in physical contact with a nickel silicide layer 7 over a S/D region 6 in Fig. 4A by etching/removing a portion of the nickel silicide layer 7 to form a concave top surface of the nickel silicide layer 7 in Fig. 16C and forming the contact plug 15 on the concave top surface of the nickel silicide layer 7 described in [113]. 

    PNG
    media_image2.png
    178
    400
    media_image2.png
    Greyscale

Oikawa’s Fig. 16C, annotated, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Chen’s first metal (100 of 90) in physical contact (without a barrier layer 96) with first silicide layer (98) by forming a concave top surface of Chen’s blocking region 130 and forming the conductive feature 90 on it according to Oikawa’s teaching to simplify contact structure and increase the contact area of the contact plug and the metal silicide layer described by Oikawa in [0019].
Chen modified by Oikawa does not expressly disclose implanting the second silicide layer (Chen’s 130) with silicon; and the second metal (Chen’s 146 of 140) is different from the first metal (Chen’s 100 of 90 modified by Oikawa). 
However, in the same semiconductor device manufacturing field of endeavor, Chuang discloses a silicon implantation 290 to implant silicon into a silicide layer 286 in Fig. 5A described in [0044].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Chuang’s Fig. 5A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Chuang’s silicon implantation process to implant silicon into Chen’s second silicide layer to compensate for the silicon loss during silicide formation described in [0044] by Chuang. 
Chen modified by (Oikawa and Chuang) does not expressly the second metal (Chen’s 146 of 140) is different from the first metal (Chen’s 100 of 90 modified by Oikawa). 
However, in the same semiconductor device manufacturing field of endeavor, Park discloses an integrated circuit device 100 in Fig. 1B comprises a lower wiring layer 130, upper wiring layer 160 and a metal silicide capping layer 140 therebetween. The upper wiring layer 160 may include a metal that is different from the first metal constituting the lower wiring layer 130 described in [0032]. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Park’s Fig. 1B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different metals for Chen’s first and second metals according to Park’s teaching to achieve low-resistance metal wiring layer exhibiting improved reliability described by Park in [0003]. 
Regarding claim 12, Chen modified by (Oikawa, Chuang and Park) discloses the method of claim 11,
wherein the forming the second silicide layer (Chen’s 130) comprises: 
implanting a top portion of the metal contact with silicon (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a plasma treatment described in [0047]. Therefore, the Si is implanted into the conductive feature 90); and 
annealing the metal contact (Chen discloses the plasma treatment is at temperature about 150°C to about 300°C described in [0047], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 13, Chen modified by (Oikawa, Chuang and Park) discloses the method of claim 11,
wherein the forming the second silicide layer (Chen’s 130) comprises: 
treating the metal contact (Chen’s 90) with a silicon-containing gas (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a chemical soak process described in [0046]); and 
annealing the treated metal contact (Chen discloses the chemical soak process is at temperature about 200°C to about 450°C described in [0046], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 15, Chen modified by (Oikawa, Chuang and Park) discloses the method of claim 11,
wherein the removing the portion of the second silicide layer (Chen’s 130 modified by Oikawa’s nickel silicide layer 7 addressed in claim 11) comprises:
etching the second silicide layer to form a concave top surface of the second silicide layer (etch Oikawa’s nickel silicide layer 7 to form a concave top surface of the nickel silicide layer 7 in Fig. 16C), wherein the via contact structure (the Oikawa’s contact plug 15 in Fig. 4A) is formed on the concave top surface.

Claims 16-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, of record, hereinafter Chen) in view of Kota Oikawa, (US 2007/0181954 A1, of record, hereinafter Oikawa).
Regarding claim 16, Chen discloses a semiconductor device, comprising: 
a source/drain region (S/D) (epitaxy S/D region 56 in Fig. 12) disposed on a fin structure (fin 46); 
a first silicide layer (silicide region 98) disposed on the source/drain region (S/D) (56); 
a metal contact (conductive feature 90) disposed on the first silicide layer (98), and comprising a metal (fill material 100 of 90, metal described in [0038]), …; 
a second silicide layer (blocking region 130 comprising silicide described in [0050]) disposed on the metal contact (90), wherein the second silicide layer (130) comprises monsilicide and disilicide formed by the metal (130 comprises monsilicide and disilicide, such as CoSix, x from 1 to about 8 described in [0050]); and 
a via contact structure (conductive feature 140 in Fig. 13, described in [0051]) disposed on the second silicide layer (130), wherein the second silicide layer (130) blocks a diffusion of the metal (100 of 90) in the metal contact (90) to the via contact structure (140).  
Chen does not expressly disclose wherein the first metal (100 of 90) is in physical contact with the first silicide layer (98);
However, in the same semiconductor device manufacturing field of endeavor, Oikawa discloses a contact plug 15 is in physical contact with a nickel silicide layer 7 over a S/D region 6 in Fig. 4A.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Chen’s first metal (100 of 90) in physical contact (without a barrier layer 96) with first silicide layer (98) according to Oikawa’s teaching to simplify contact structure.
Regarding claim 17, Chen modified by Oikawa discloses the semiconductor device of claim 16, 
wherein the second silicide layer (Chen’s 130) comprises a dopant (implanting phosphorus, boron, and/or like into conductive feature 90 described in [0048] when forming the 130). 
Regarding claim 18, Chen modified by Oikawa discloses the semiconductor device of claim 16, 
Chen does not expressly disclose wherein the via contact structure (Chen’s 140) comprises a first portion in the second silicide layer (Chen’s 130) and a second portion above the second silicide layer (Chen’s 130), and wherein a diameter of the first portion is greater than that of the second portion in the preceding claims.  
However, Oikawa further discloses a contact plug on a concave top surface of a nickel silicide layer 7 in Fig. 16C described in [113]. Therefore, the contact plug comprises a first portion in the nickel silicide layer 7 and a second portion above the nickel silicide layer 7 (as similar to the contact plug 15 in Fig. 4A). Wherein a diameter of the first portion of the contact plug in the nickel silicide layer 7 in the nickel silicide layer 7 is greater than that of the second portion of the contact plug immediately above the nickel silicide layer 7 in Fig. 16C.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a concave top surface of Chen’s blocking region 130 and forming the conductive feature 90 on it according to Oikawa’s teaching to increase the contact area of the contact plug and the metal silicide layer described by Oikawa in [0019].
Regarding claim 31, Chen modified by Oikawa discloses the semiconductor device of claim 18,
Chen modified by Oikawa does not expressly disclose wherein a ratio of the diameter of the first portion (of the first portion in the nickel silicide layer 7) to the diameter of the second portion (of the second portion above the nickel silicide layer 7) ranges from about 1.05 to about 1.7.  
However, Applicant has not presented persuasive evidence that the claimed ratio of the diameter is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed ratio of the diameter produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It is a prima facie obvious in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the “ratio of the diameter of the first portion to the diameter of the second portion ranges from about 1.05 to about 1.7” in to the claim. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, of record, hereinafter Chen) in view of Kota Oikawa, (US 2007/0181954 A1, of record, hereinafter Oikawa) in further view of Sang-jine Park et al., (US 2018/0254246 A1, of record, hereinafter Park).
Regarding claim 19, Chen modified by Oikawa discloses the semiconductor device of claim 16, 
Chen modified by Oikawa does not expressly disclose wherein the via contact structure (Chen’s 140) comprises an additional metal (fill material 146, metals described in [0051]) different from the metal (100 of 90) in the metal contact (90).  
However, in the same semiconductor manufacturing field of endeavor, Park discloses an integrated circuit device 100 in Fig. 1B comprises a lower wiring layer 130, upper wiring layer 160 and a metal silicide capping layer 140 therebetween. The upper wiring layer 160 may include a metal that is different from the first metal constituting the lower wiring layer 130 described in [0032]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select different metals for Chen’s first and second metals according to Park’s teaching to achieve low-resistance metal wiring layer exhibiting improved reliability described by Park in [0003]. 

Claims 32-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pin-Wen Chen et al., (US 2019/0304833 A1, of record, hereinafter Chen) in view of Kota Oikawa, (US 2007/0181954 A1, of record, hereinafter Oikawa) and in further view of Harry Chuang et al., (US 2010/0013029 A1, hereinafter Chuang).
Regarding claim 32, Chen discloses a method of fabricating a semiconductor device, the method comprising: 
forming a fin structure (fin 46 in Fig. 15) on a substrate (42);
forming a source/drain region (epitaxy S/D region 56) on the fin structure (46); 
forming a first silicide layer (silicide region 98) on the S/D region (56); 
forming, on the first silicide layer, a metal contact (conductive feature 90) comprising a metal (metal material 100 of 90, described in [0038]); 
treating (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a plasma treatment described in [0047]) the metal contact (90) to form a second silicide layer (130).  
forming a dielectric layer (112 in Fig. 15) on the second silicide layer (130);
removing a portion of the dielectric layer (to forming an opening 120 in Fig. 17) and …;
forming a via contact structure (conductive feature 140 in Fig. 18) wherein the second silicide layer (blocking region 130) blocks a diffusion of the first metal (100 of 90) in the metal contact (90) to the via contact structure (140).  
Chen does not expressly disclose removing a portion of the second silicide layer (130) to expose the second silicide layer; implanting the exposed second silicide layer with silicon;
However, in the same semiconductor device manufacturing field of endeavor, Oikawa discloses etching/removing a portion of the nickel silicide layer 7 to form a concave top surface of the nickel silicide layer 7 in Fig. 16C and forming the contact plug 15 on the concave top surface of the nickel silicide layer 7 described in [113]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to removing portion of the Chen’s blocking region 130 and forming the conductive feature 90 on it according to Oikawa’s teaching to increase the contact area of the contact plug and the metal silicide layer described by Oikawa in [0019].
Chen modified by Oikawa does not expressly disclose implanting the second silicide layer (Chen’s 130) with silicon; 
However, in the same semiconductor device manufacturing field of endeavor, Chuang discloses a silicon implantation 290 to implant silicon into a silicide layer 286 in Fig. 5A described in [0044].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Chuang’s silicon implantation process to implant silicon into Chen’s second silicide layer to compensate for the silicon loss during silicide formation described in [0044] by Chuang. 
Regarding claim 33, Chen modified by (Oikawa and Chuang) discloses the semiconductor device of claim 32, 
wherein the treating the metal contact (Chen’s 90) comprises: 
treating the metal contact (Chen’s 90) comprises:
implanting a top portion of the metal contact with silicon (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a plasma treatment described in [0047]. Therefore, the Si is implanted into the conductive feature 90); and 
annealing the metal contact (Chen discloses the plasma treatment is at temperature about 150°C to about 300°C described in [0047], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 34, Chen modified by (Oikawa and Chuang) discloses the semiconductor device of claim 32, 
wherein the treating the metal contact (Chen’s 90) comprises: 
treating the metal contact (Chen’s 90) with a silicon-containing gas (Chen discloses a silane gas provide a silicon-containing species for diffusion into the conductive feature 90 in a chemical soak process described in [0046]); and 
annealing the treated metal contact (Chen discloses the chemical soak process is at temperature about 200°C to about 450°C described in [0046], it is equivalent to the annealing while Si diffusion into the conductive feature 90) to form the second silicide layer (Chen’s 130).  
Regarding claim 38, Chen modified by (Oikawa and Chuang) discloses the semiconductor device of claim 32, 
wherein the forming the via contact structure (Chen’s 140) comprises: etching the second silicide layer (130) to form a concave top surface of the second silicide layer (modified by the Oikawa’s concave top surface of the nickel silicide layer 7 in Fig. 16C addressed in claim 32); and forming the via contact structure (Oikawa’s 15 in Fig. 4A) on the concave top surface.  
Regarding claim 39, Chen modified by (Oikawa and Chuang) discloses the semiconductor device of claim 32, 
further comprising annealing (Chuang discloses anneal to provide stable silicide layer anneal described in [0045]) the second silicide layer implanted with silicon (modified by Chuang’s silicon implantation 290 described in [0044] as addressed in claim 32).  
Regarding claim 40, Chen modified by (Oikawa and Chuang) discloses the semiconductor device of claim 32, 
wherein the wherein the removing the portion of the dielectric layer (Chen’s 112 in Fig. 17) and the portion of the second silicide layer (Chen’s 130 modified by the Oikawa’s portion of the nickel silicide layer 7) comprises: etching the portion of dielectric layer (Chen’s 112) over the second silicide layer (Chen’s 130) to form a first opening (Chen’s opening 120); and 
etching the portion of the second silicide layer (Chen’s 130 modified by the Oikawa’s portion of the nickel silicide layer 7 in Fig. 16C addressed in claim 32) to form a second opening (Oikawa’s opening in nickel silicide layer 7) having a concave top surface (the Oikawa’s concave top surface of the nickel silicide layer 7), wherein the second opening (Oikawa’s opening in nickel silicide layer 7) has a diameter greater than that of the first opening (Chen’s opening 120 similar to Oikawa’s contact hole 61 in Fig. 16C), and wherein the via contact structure (the Oikawa’s 15 in Fig. 4A) is formed in the first and second openings (Oikawa’s contact hole 61 and the Oikawa’s opening in nickel silicide layer 7).  

Allowable Subject Matter
Claims 14, 20 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 11, “wherein the forming the second silicide layer comprises: … depositing a glue layer on the semiconductor layer; depositing a cap layer on the glue layer… ” as recited in Claim 14, in combination with the remaining features of claim 14 and base claim 11. A prior art, US 2022/0005934 A1 to Park, teaches: forming a silicide 702 comprises depositing a Si layer 602 on a S/D contact 502 in Figs. 6-7 and annealing the Si layer 602 and the S/D contact 502 to form the silicide 702 described in [0047]. But it does not teach the limitation mentioned above. Therefore, the claim 14 is allowed. 
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 16, “wherein the second silicide layer comprises cobalt monosilicide and cobalt disilicide, and wherein a concentration of the cobalt monosilicide is greater than that of the cobalt disilicide” as recited in claim 20, in combination with the remaining features of base claim 16. 
Regarding claim 35, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 32, “wherein t the treating the metal contact to forming the second silicide layer comprises: … depositing a glue layer on the semiconductor layer; depositing a cap layer on the glue layer… ” as recited in Claim 35, in combination with the remaining features of claim 35 and base claim 32. A prior art, US 2022/0005934 A1 to Park, teaches: forming a silicide 702 comprises depositing a Si layer 602 on a S/D contact 502 in Figs. 6-7 and annealing the Si layer 602 and the S/D contact 502 to form the silicide 702 described in [0047]. But it does not teach the limitation mentioned above. Therefore, the claim 35 is allowed. 
Regarding claim 36-37, they are allowed due to their dependencies of claim 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898